Title: To John Adams from François Adriaan Van der Kemp, 23 November 1793
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Kingston 23. Nov. 1793.

The knowledge of your Excellency’s principles, with the distinguished marks of attention, which with Your Excellency was So Kind of honouring me, Since manÿ years, makes me so free of introducing to you Major Peter van Gaesbeck. His character as a man entitled him to the general esteem of his fellow-Citisens, and the quality of his mind promoted so much of his Intrests by the free-holders of this district—in the election of a Representative in Congress, as his industrÿ and activitÿ in the mercantile Line. He enters, for the first time, his Political career, and his friend flatter themselves that the honesty of his heart, and his Sound judgment will justifÿ their choice, as I am convinced, that those endowments Shall be more than Sufficient to honour him with your Excellency’s attention.
I hope, that Congress will not leave unnotic’d the daring attacks, with which A foreign minister insulted our Constitution, by Libelling the Executive Power with desultorÿ adpellations, for whose excuse no Shadow shall be adduced. America maÿ never augment the number of those European Powers, there a French Emissarÿ could unpunish’d dictate his pleasure to their cabinet, and frown at the decrees, on whom he was not consulted.
Permit me to declare, that I am with the highest Sentiments of Consideration and respect / Sir! / Your Excellency’s most obedient / and devoted Servt.

Fr. Adr. van der Kemp